Title: From Thomas Jefferson to John Harvie, 27 September 1804
From: Jefferson, Thomas
To: Harvie, John


               
                  
                     Dear Sir
                  
                  Monticello Sep. 27.04.
               
               The bearer hereof, James Oldham, has lived with me several years, is an able workman in housejoinery, skilled in the orders of architecture, honest, sober and industrious. he wishes to get into business on a larger scale than that of merely monthly wages and I have recommended Richmond to him as a place where he will find no superior, and as I suppose no equal; and where, when once he can make himself known, he cannot fail of employ. taking an interest in his success, and knowing that a first introduction is the most difficult step, I have taken the liberty of making his character known to you, and of asking your advice and influence on his behalf towards getting himself under way. I have presumed you could be useful to him in this way, as you probably know those concerned in building or having building to do. any services you can render him in his line will oblige me, and you may rely on his acquitting himself of his undertakings so as to do justice to your recommendation. I salute you with friendship & respect.
               
                  
                     Th: Jefferson
                  
               
            